[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15610         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 29, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                           D.C. Docket No. 1:98-cr-00549-ODE-JED-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                               versus

RICARDO DOUZE,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (June 29, 2011)

Before TJOFLAT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

         On October 27, 1999, after Ricardo Douze had entered pleas of guilty, the

district court sentenced him on two counts, for violations of 18 U.S.C. §§ 1951
and 924(c), to consecutive prison terms of 30 and 60 months, to be followed by

three years of supervised release. On November 19, 2010, the district court

revoked Douze’s supervised release and sentenced him to prison for 18 months.

He appeals his sentence, contending that it is substantively unreasonable.

      We review the sentence imposed upon the revocation of supervised release

for reasonableness. United States v. Velasquez Velasquez, 524 F.3d 1248, 1252

(11th Cir. 2008). A district court must impose a sentence that is both procedurally

and substantively reasonable. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.
586, 597, 169 L. Ed. 2d 445 (2007). We review the reasonableness of a sentence

“under a deferential abuse-of-discretion standard.” Id., 552 U.S. at 41, 128 S. Ct.

at 591. “[T]he party who challenges the sentence bears the burden of establishing

that the sentence is unreasonable.” United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005).

      A sentence is substantively unreasonable if it “fails to achieve the purposes

of sentencing as stated in [18 U.S.C. §] 3553(a).” Id. When revoking a

defendant’s term of supervised release, the sentencing court must consider: (1) the

nature and circumstances of the offense; (2) the history and characteristics of the

defendant; (3) the need for deterrence; (4) the need to protect the public; (5) the

need to provide the defendant with educational or vocational training, medical

                                          2
care, or other correctional treatment; (6) the kinds of sentences and the Sentencing

Guidelines sentencing range; (7) any pertinent policy statements; (8) the need to

avoid unwarranted sentencing disparities; and (9) the need to provide restitution to

any victims. See 18 U.S.C. § 3583(e); 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D),

(a)(4)-(7).

      A district court abuses its discretion when it balances the § 3553(a) factors

unreasonably or places unreasonable weight on a single factor. United States v.

Irey, 612 F.3d 1160, 1192-93 (11th Cir. 2010) (en banc), cert. denied, 131 S. Ct.
1813 (2011). We remand a case for resentencing if “left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Pugh, 515
F.3d 1179, 1191 (11th Cir. 2008) (quotation omitted).

      Given the record before it, we conclude that district court did not impose a

substantively unreasonable sentence.

      AFFIRMED.




                                          3